—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered May 27, 1998, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him to concurrent terms of I2V2 to 25 years, unanimously affirmed.
We perceive no basis for reduction of sentence. We note that this was a negotiated disposition wherein defendant received sentences that were concurrent with each other and with lengthy sentences imposed in three other counties. Concur— Rosenberger, J. P., Nardelli, Ellerin, Saxe and Friedman, JJ.